DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 
Claims 1, 3–8 and 13-20 are allowed over Lay et al., US 2015/0260134 (“Lay”). 
Claim 1 describes a filter. The filter comprises a filter body and a filter cap. The filter cap attaches to the filter body. At least one of the filter body or the filter cap comprising a spindle fixedly attached thereto and extending along a longitudinal axis of the filter. The spindle has a filter element surrounding at least a portion thereof. The filter body and the filter cap enclose the spindle and the filter element. The filter cap comprises a filter cap inlet port for receiving inlet fluid and the filter body comprises an outlet port for providing output fluid. 
The filter also comprises a splash cap configured to be removably coupled to the filter cap. The splash cap includes a body portion having a first end and a second opposite end both extending along the longitudinal axis. The body portion defines a receptacle having an opening at the first end for receiving the filter cap inlet port along the longitudinal axis. The first end further comprises at least one splash cap inlet port configured to direct the inlet fluid toward the second end and then through the receptacle into the filter cap inlet port.
It is noted here that the term “fixed attached” is interpreted as a connection that resists separation between the elements so that spindle does not easily separate from the filter cap or filter body during assembly or disassembly. Spec. dated Apr. 15, 2019 (“Spec.”) [0016]. Additionally, it is understood from applicant’s disclosure that methods of fixedly attaching fastener connections and press-fit connections. (Italic emphasis added.)
Lay discloses a filter 20. Lay Fig. 1, [0022]. The filter 20 comprises a filter body 46 and a filter cap 82. Id. at Fig. 1, [0022]. The filter body 46 and the filter cap 82 are fixedly attached to a filter carrier 24 (i.e., the “spindle”). It is noted here that the Lay’s spindle 24 are fixed attached to the filter cap 82 and filter body 46 as Lay discloses that the filter cap 82 could be welded to the filter body 46, in which case, Lay’s filter would be a single use filter with the filter cap 82, spindle 24 and filter body 46 remain fixedly attached to each other. Id. at [0026]. Lay also discloses that the spindle 24 extends along a longitudinal axis of the filter 20. Id. at Fig. 2. The spindle 24 has a filter element 38 surrounding a portion. Id. at Fig. 2, [0024]. The filter body 46 and the filter cap 82 enclose the spindle 24 and the filter element 38. Id. at Fig. 2, [0023]. The filter cap 82 comprises a filter cap inlet port 104 for receiving inlet fluid. Id. at Fig. 9, [0026]. The filter body comprises an outlet port 78 for providing outlet fluid. Id. at Fig. 7, [0025]. 

    PNG
    media_image1.png
    513
    1166
    media_image1.png
    Greyscale

Lay does not disclose the limitation of “a splash cap configured to be removably coupled to the filter cap, the splash cap including a body portion having a first end and a second opposite 
Claims 2–8 are allowable as they depend from claim 1. 
Claim 13 describes a filter. The filter comprises a filter body and a filter cap. The filter body comprises an output port for providing output fluid. The filter cap comprises a filter cap inlet port for receiving inlet fluid. The filter cap is configured to attach to the filter body.  A filter element is enclosed by the filter body and the filter cap and disposed between the filter cap inlet port and the output port for filtering the inlet fluid to provide the output fluid. 
A splash cap includes a body portion having a first end and a second end generally opposite the first end. The body portion defines a receptacle having an opening at the first end configured to receive the filter cap inlet port. The splash cap further comprises at least one splash cap inlet port for receiving the inlet fluid at the first end. The splash cap is configured to direct the inlet fluid toward the second end and through the receptacle into the filter cap inlet port. 
Lay discloses a filter 20. Lay Fig. 1, [0022]. The filter 20 comprises a filter body 46 and a filter cap 82. Id. at Fig. 1, [0022]. The filter body comprises an output port 78 for providing outlet fluid. Id. at Fig. 7, [0025].  The filter cap 82 comprises a filter cap inlet port 104 for receiving inlet fluid. Id. at Fig. 9, [0026]. The filter cap 82 is configured to attach to the filter body 46. Id. at Fig. 1, [0022]. A filter element 38 is enclosed by the filter body 46 and filter cap 82 and disposed between the filter cap inlet port 104 and output port 78 for filtering the inlet fluid to provide the output fluid. Id. at Fig. 2, [0023]. 

    PNG
    media_image1.png
    513
    1166
    media_image1.png
    Greyscale

Lay does not disclose a splash cap that would define a specific flow path that direct the inlet fluid from the splash cap inlet port toward the second end and then through the receptable into the filter cap inlet port. 
Claim 14–20 are allowable as they depend from claim 13. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
South et al., US 2009/0014381 A1
Chernov et al., US 2018/0085690 A1
Kirsgalvis et al., US 3,959,137 A

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 9–12 need to be cancelled. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776